
	
		I
		111th CONGRESS
		1st Session
		H. R. 3205
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2009
			Mr. Lipinski
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to deny any
		  deduction for advertising health insurance.
	
	
		1.Short titleThis Act may be cited as the
			 Health Insurance Company Advertising
			 Deduction Denial Act of 2009.
		2.Denial of
			 deduction for advertising health insurance
			(a)In
			 generalPart IX of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 (relating to items not
			 deductible) is amended by adding at the end the following new section:
				
					280I.Denial of
				deduction for advertising health insurance
						(a)In
				generalNo deduction shall be
				allowed under this chapter with respect to—
							(1)any advertisement
				primarily for purposes of promoting the sale of any insurance which constitutes
				medical care, and
							(2)any of the
				following incurred or provided primarily for purposes described in paragraph
				(1):
								(A)Travel expenses
				(including meals and lodging).
								(B)Goods or services of a type generally
				considered to constitute entertainment, amusement, or recreation or the use of
				a facility in connection with providing such goods and services.
								(C)Gifts.
								(D)Other promotion
				expenses.
								(b)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to carry out the
				purposes of this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections for such part IX is amended by
			 adding at the end the following new item:
				
					Sec. 280I. Denial of deduction for
				advertising health insurance..
				
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act in taxable years
			 ending after such date.
			
